DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on November 15, 2021.
Claims 1-3 and 8 have been amended. Claims 6 and 13 have been canceled.
Claims 1-5, 7-12 and 14 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Response to the Arguments
As an initial mater, Examiner would like to point out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Rejection of claims 1, 3-8 and 10-14 Under 35 U.S.C. 102(a)(1) by Zarakas	Argument: “Applicant submits that Zarakas does not teach or suggest at least the limitation of ‘determining whether the firmware update file confirms to a custom structure according to the first identification code, wherein the determining further includes determining if the second identification code of the firmware update file has a newer version number’
  	The Examiner alleges that the checksum of Zarakas corresponds to the identification code of the present application and para. [0122] of Zarakas discloses the recited claim limitation.
  	Therefore, Applicant notes that – Zarakas compares the firmware and/or software version number data, not the checksum number.” (Remarks pages 8-9).	  	Response: The Examiner respectfully disagrees with the applicant. The Examiner will point out each limitation including the current rejection and a brief explanation for a better understanding.  	A. “writing a first identification code in the memory module” The instant application describes such identification code such a custom structure including a version defining the firmware image file [0014] and/or may use a checksum mechanism to generate the identification code. Based on the foregoing, the first identification code is just anything identifying a first version of a firmware image/file. In the Non-Final Office action the pointed paragraphs [0048], [0080] and [0123] recite:

[0048] Data storage 134 may include random access memory (RAM) and read only 
memory (ROM), which may be configured to access and store data and information 
and computer program instructions, such as dynamic transaction card data (e.g., 
electronic card identifier, checksums associated with a dynamic transaction 
card, private/public key pair data associated with a dynamic transaction card, 
validation data, and/or the like), instructions to calculate a checksum for 
firmware and/or software stored on a dynamic transaction card, and/or updates 
to firmware and/or software for a dynamic transaction card.  Data storage 134 
may also include storage media or other suitable type of memory (e.g., such as, 
for example, RAM, ROM, programmable read-only memory (PROM), erasable 
programmable read-only memory (EPROM), electrically erasable programmable 
read-only memory (EEPROM), any type of tangible and non-transitory storage 
medium), where the files that comprise an operating system, application 
programs, and data files may be stored.  Data storage 134 may include secure 
data storage in order to store user device data such as existing versions of 
firmware and/or software, updates to firmware and/or software, checksum data 
associated with a firmware and/or software version…


[0080] An EMV processor 212 may be connected to an EMV plate on the surface of transaction card 200, where the EMV plate may include a number of contacts that may interact with a terminal, such as third party terminal 150.  During an EMV interaction, application cryptograms may be used to send and receive data 
packets between the dynamic transaction card 200 and a terminal.  For example, 
data packets may include user authentication information which an acquisition 
system and/or issuing financial institution may use to authenticate a 
transaction card 200 during a transaction.  Data packets may also include 
firmware and/or software update data, such as a portion or all of an updated 
firmware and/or software version, a cryptographic key associated with a 
firmware and/or software update, and/or a checksum associated with a firmware 
and/or software update.


[0123] An on-line authorization and/or communication may allow the issuer 
(e.g., firmware and/or software provider) to review the authorization and/or 
communication.  In reviewing the authorization and/or communication, an issuer 
(e.g., firmware and/or software provider) may review a data indicator that 
indicates a version of firmware and/or software stored on a dynamic transaction 
card and/or a need for an update to the firmware and/or software on the dynamic 
transaction card involved in the authorization request and/or communication 
based on a secure terminal determination that the firmware and/or software 
stored on the dynamic transaction card is not a current version available.  In 
reviewing the authorization and/or communication, an issuer (e.g., firmware 
and/or software provider) may review a data indicator that indicates a version 
of the firmware and/or software on the dynamic transaction card involved in the 
authorization request and/or communication (e.g., when a dynamic transaction 
card requires an on-line authorization and/or communication at a predefined 
interval).  An issuer and/or firmware and/or software provider may store a 
version number associated with a dynamic transaction card indicating the last 
version of firmware and/or software that was pushed to the dynamic transaction 
card.  Upon reviewing the version of the firmware and/or software stored on a 
dynamic transaction card associated with the authorization request and/or 
communication, the issuer may determine that an update is required by comparing 
the version number to a most recent version available.


   	B. “setting a firmware update file on the firmware providing end, the firmware update file including a second firmware image file and a second identification code” Based on the instant application [0012] the firmware providing end is described as a manufacturer/provider. Therefore, by applying the broadest reasonable interpretation the limitation requires a provision of a new firmware (i.e. firmware update file having the new firmware and the new firmware code (i.e. second identification code).  	In the Non-Final Office action the pointed paragraphs [0048], [0080] and [0123] recite:
[0010] A transmission of at least a portion of a firmware and/or software update may occur during and/or at the end of a transaction, such as an EMV transaction.  In this manner, the backend system (e.g., a financial institution system and/or other dynamic transaction card firmware and/or software provider system) that is involved in the transaction may transmit the firmware and/or software update portion in secure packets such as transaction tokens.  A portion of a firmware and/or software update may include the entire updated firmware and/or software program, a section of the updated firmware and/or software program, a cryptographic key to decrypt a firmware and/or software update, and/or a checksum associated with the updated firmware and/or software program.


[0122] During this connection, a version number (e.g., 2 bytes of data) assigned to firmware and/or software stored on the dynamic transaction card may be transmitted to the secure terminal.  A secure terminal may store current firmware and/or software version number data to compare a received version number with current version data to determine whether a firmware and/or software provider system should send firmware and/or software data within transaction data packets.  If a secure terminal determines that the firmware and/or software stored on the dynamic transaction card requires an update, the secure terminal may decide that the transaction or interaction with the terminal requires on-line authorization or on-line communication, respectively. A dynamic transaction card may transmit an indicator to a 


[0123] An on-line authorization and/or communication may allow the issuer (e.g., firmware and/or software provider) to review the authorization and/or communication.  In reviewing the authorization and/or communication, an issuer (e.g., firmware and/or software provider) may review a data indicator that indicates a version of firmware and/or software stored on a dynamic transaction card and/or a need for an update to the firmware and/or software on the dynamic transaction card involved in the authorization request and/or communication based on a secure terminal determination that the firmware and/or software stored on the dynamic transaction card is not a current version available.  In reviewing the authorization and/or communication, an issuer (e.g., firmware and/or software provider) may review a data indicator that indicates a version of the firmware and/or software on the dynamic transaction card involved in the authorization request and/or communication (e.g., when a dynamic transaction card requires an on-line authorization and/or communication at a predefined interval).  An issuer and/or firmware and/or software provider may store a version number associated with a dynamic transaction card indicating the last version of firmware and/or software that was pushed to the dynamic transaction card.  Upon reviewing the version of the firmware and/or software stored on a dynamic transaction card associated with the authorization request and/or communication, the issuer may determine that an update is required by comparing the version number to a most recent version available.

[0134] Where a dynamic transaction card has multiple updates pending, the dynamic transaction card may transmit a query to an associated mobile device which then causes the associated mobile device to transmit a query to an issuer and/or firmware/software provider system to retrieve a checksum associated with the binary for the most current (or correct) update stored on the dynamic transaction card.  This checksum may then be transmitted to the dynamic transaction card via a secure terminal and/or an associated mobile device.  The dynamic transaction card may then calculate a checksum associated with each pending update using, for example, an EMV processor, and compare the calculated checksums with the received checksum.  If the dynamic transaction card determines that a calculated checksum matches the received checksum, the dynamic transaction card may execute the update associated with the matched calculated checksum.  The dynamic transaction card may also delete all pending updates that do not match the received checksum.  Once each received portion of the update is identified and/or validated as associated with a particular update version, the entire contents of the update version may be stored together in, for example, a secure element of the dynamic transaction card.  (e.g., EMV processor). 

 	The aforementioned paragraphs address the requirements in the limitation such as a providing or issuing a new firmware update file having firmware code and an 

  	C. “receiving the firmware update file; determining whether the firmware update file conforms to a custom structure according to the first identification code, wherein the determining further includes determining if the second identification code of the firmware update file has a newer version number; if no, then prohibiting the firmware update image file from updating the computer system”   	D. “if yes, replacing the first firmware image file with the second firmware image file and writing the second firmware image file into the memory module of the computer system along with the second identification code”  	These limitations require a step to determine/compare a current/existing firmware related to a version and a checksum (i.e. first identification code) with the new one issued by the provider, which is also related to a version and a checksum (i.e. second identification code) in order to determine whether or not to proceed with the firmware update. Based on the instant application [0014] the custom structure is merely a space/step defining and/ot validating the version of the firmware. In other words, this information will be used to verify whether the firmware update file is legit/compatible.  	In the Non-Final Office action the pointed paragraphs [0122, [0124] recite:

[0010] A transmission of at least a portion of a firmware and/or software 
update may occur during and/or at the end of a transaction, such as an EMV 
transaction.  In this manner, the backend system (e.g., a financial institution 
system and/or other dynamic transaction card firmware and/or software provider 
system) that is involved in the transaction may transmit the firmware and/or 
software update portion in secure packets such as transaction tokens.  A 
portion of a firmware and/or software update may include the entire updated 
firmware and/or software program, a section of the updated firmware and/or 
software program, a cryptographic key to decrypt a firmware and/or software 
update, and/or a checksum associated with the updated firmware and/or software 
program.
[0122] During this connection, a version number (e.g., 2 bytes of data) assigned to firmware and/or software stored on the dynamic transaction card may be transmitted to the secure terminal.  A secure terminal may store current firmware and/or software version number data to compare a received version number with current version data to determine whether a firmware and/or software provider system should send firmware and/or software data within transaction data packets.  If a secure terminal determines that the firmware and/or software stored on the dynamic transaction card requires an update, the secure terminal may decide that the transaction or interaction with the terminal requires on-line authorization or on-line communication, respectively. A dynamic transaction card may transmit an indicator to a secure terminal at predefined intervals (e.g., every x number of transactions, every x number of communications, every x days, every x weeks, etc.) that indicates a transaction and/or communication requires on-line authorization and/or communication.

[0124] Moreover, an issuer and/or firmware and/or software provider system may 
compare the version of the firmware and/or software stored on a dynamic 
transaction card associated with the stored version of firmware and/or software 
that was last pushed to the dynamic transaction card to confirm whether the 
firmware and/or software version stored on the dynamic transaction card matches 
the expected firmware and/or software version (i.e., the last version of 
firmware and/or software that was pushed to the dynamic transaction card).  If 
an issuer and/or firmware and/or software provider system determines that the 
received version indicator from the dynamic transaction card does not match the 
stored version representing the last version pushed to the dynamic transaction 
card, the issuer and/or firmware and/or software provider system may trigger an 
alert, such as a fraud alert, which may in turn trigger dynamic transaction 
card activity (e.g., card deactivation, card hold, and/or the like).

	The aforementioned paragraphs address the requirements in the limitation such as a comparing/determining/validating the firmware versions (e.g. new one, i.e. second identification code) versus (e.g. a current/existing one, i.e. first identification code) in 
  	It is noted that the applicant has discarded other important paragraphs from the prior art. These paragraphs clearly disclose all the requirements in the claim as explained above. Therefore, applicant arguments are not persuasive.   	The Examiner encourages further amending the claim language to distinguish much better the invention against the prior art of record. The rejection is fully maintained. 

Specification
The disclosure is objected to because of the following informalities: The specification does not contains the CROSS-REFERENCE TO RELATED APPLICATIONS area. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zarakas et al. (US Pub. No. 2018/0225459 – hereinafter Zarakas).
With respect to claim 1 (currently amended), Zarakas teaches a firmware update method for a firmware update system to enable a firmware providing end to update a computer system, wherein the computer system has a memory module and a first firmware image file written therein (see abstract, an electronic device, such as a dynamic transaction card having an EMV chip, that acts as a TPM having a memory, an applet, and a cryptographic coprocessor performs secure firmware and/or software updates, and performs firmware and/or software validation for firmware and/or software that is stored on the electronic device.  Validation may compare a calculated checksum with a checksum stored in EMV chip memory. If a checksum calculated for firmware and/or a software application matches a checksum stored in EMV chip memory of the transaction card, the transaction card may operate normally. If a checksum calculated for firmware and/or a software application does not match a checksum stored in EMV chip memory of the transaction card, the transaction card may freeze all capabilities, erase the memory of the transaction card, display data indicative of a fraudulent or inactive transaction card, and/or the like), 
  	the method comprising the following steps of:   	executing a setting process, comprising:  		writing a first identification code into the memory module (see abstract and paragraphs [0048], [0080], [0119], [0123], validation may compare a calculated checksum (i.e. second identification code) with a checksum stored (i.e. first identification code) in EMV chip memory (i.e. memory module)) and   	  	setting a firmware update file on the firmware providing end, the     	firmware update file including a second firmware image file and a second   	identification code (see paragraphs [0010], [0014], [0028] and figures 6-8 (and related paragraphs), a transmission of at least a portion of a firmware and/or software update may occur during and/or at the end of a transaction, such as an EMV transaction. In this manner, the backend system (e.g., a financial institution system and/or other dynamic transaction card firmware and/or software provider system) that is involved in the transaction may transmit the firmware and/or software update portion in secure packets such as transaction tokens. A portion of a firmware and/or software update may include the entire updated firmware and/or software program, a section of the updated firmware and/or software program, a cryptographic key to decrypt a firmware and/or software update, and/or a checksum associated with the updated firmware and/or software program. If the remaining portion of the firmware and/or software update downloaded from a user device includes a checksum associated with the firmware and/or software update, this checksum may be used to verify the firmware and/or software update. For example, a checksum may be calculated for the total updated firmware and/or software program received on the dynamic transaction card. The received checksum may then be compared with the calculated checksum. And, if the received checksum is equal to the calculated checksum, the updated firmware and/or software program may be considered validated. If the received checksum is not equal to the calculated checksum, the dynamic transaction card may transmit an alert to the firmware and/or software provider. This alert may trigger a backend action such as a deactivation of the dynamic transaction card, a hold on the dynamic transaction card, the transmission of a message to a user device and/or the dynamic transaction card (via the user device and/or a terminal), and/or logging the backend action in response to the calculated checksum with a checksum stored in EMV chip memory (i.e. first and second identification code). If the validation determines, for example, that a checksum calculated for firmware and/or a software application stored in storage and/or a separate microprocessor of a transaction card matches a checksum stored in EMV chip memory of the transaction card, the transaction card may operate normally. If the validation determines, for example, that a checksum calculated for firmware and/or a software application stored in a microprocessor of a transaction card does not match a checksum stored in EMV chip memory of the transaction card, the transaction card may freeze all capabilities, erase the memory of the transaction card, display data indicative of a fraudulent or inactive transaction card, and/or the like. See paragraphs [0122]-[0123], a version number (e.g., 2 bytes of data) assigned to firmware and/or software stored on the dynamic transaction card may be transmitted to the secure terminal.  A secure terminal may store current firmware and/or software version number data to compare a received version number with current version data to determine whether a firmware and/or software provider system should send firmware and/or software data within transaction data packets) and   	executing a determining process, comprising:   		receiving the firmware update file; determining whether the firmware   	update file conforms to a custom structure according to the first   	identification code, wherein the determining further includes determining if   	the second identification code of the firmware update file has a newer   	version number; if no, then prohibiting the firmware update image file from   	updating the computer system (see paragraphs [0010], [0014], [0028], [0122]-[0124], [0138] and figures 6-8 (and related paragraphs), a transmission of at least a portion of a firmware and/or software update may occur during and/or at the end of a transaction, such as an EMV transaction. In this manner, the backend system (e.g., a financial institution system and/or other dynamic transaction card firmware and/or software provider system) that is involved in the transaction may transmit the firmware and/or software update portion in secure packets such as transaction tokens. A portion of a firmware and/or software update may include the entire updated firmware and/or software program, a section of the updated firmware and/or software program, a cryptographic key to decrypt a firmware and/or software update, and/or a checksum associated with the updated firmware and/or software program. If the remaining portion of the firmware and/or software update downloaded from a user device includes a checksum associated with the firmware and/or software update, this checksum may be used to verify the firmware and/or software update. For example, a checksum may be calculated for the total updated firmware and/or software program received on the dynamic transaction card. The received checksum may then be compared with the calculated checksum. And, if the received checksum is equal to the calculated checksum, the updated firmware and/or software program may be considered validated. If the received checksum is not equal to the calculated checksum, the dynamic transaction card may transmit an alert to the firmware and/or software provider. This alert may trigger a backend action such as a deactivation of the dynamic transaction card, a hold on the dynamic transaction card, the transmission of a message to a user device and/or the dynamic transaction card (via the user device and/or a terminal),  and  		if yes, replacing the first firmware image file with the second   	firmware image file and writing the second firmware image file into the   	memory module of the computer system along with the second   	identification code (see paragraph [0014], the received checksum may then be compared with the calculated checksum. And, if the received checksum is equal to the calculated checksum, the updated firmware and/or software program may be considered validated. See paragraph [0126] and figure 6 steps 620, 622, 624, 626 (and related paragraphs), once an issuer system has determined that a firmware and/or software update is required for a dynamic transaction card, either via an instruction from a secure terminal or via a comparison of a received version to the most current version stored at the issuer system, the issuer system may create an authorization and/or communication response message. A most current version stored at the issuer system may also include a rollback version (e.g., previous version). A rollback version may be tagged as the most current version stored at the issuer system when, for example, a vulnerability or bug is found in a firmware and/or software version and the issuer and/or firmware and/or software provider system desires to replace firmware and/or software versions stored on dynamic transaction cards with known secure, bug-free versions).  	With respect to claim 3 (currently amended), Zarakas teaches generating the first identification code and the second identification code according to a checksum calculation mechanism (see paragraphs [0045], [0134], [0136], validation may compare a calculated checksum with a checksum stored in EMV chip memory (i.e. first and second identification code). If the validation determines, for example, that a With respect to claim 4 (original), Zarakas teaches wherein the step of determining whether the firmware update file conforms to the custom structure further comprises:  	determining whether the second identification code of the firmware update file conforms to the first identification code; and if yes, removing the second identification code from the firmware update file to convert the firmware update file into the second firmware image file (see paragraphs [0011], [0017], [0130], [0139] and figure 6 (and related paragraphs), once an update is validated, a bootloader on the dynamic transaction card may execute the updates firmware and/or software in block 626. For example, a bootloader on the dynamic transaction card may receive a boot signal from a device, such as a the associated mobile device and/or a secure terminal, use the bootloader signal to validate the bootloader and determine whether the existing firmware and/or software is valid, load the updated firmware and/or software program, and execute the updated firmware and/or software program, which overwrites the existing firmware and/or software).With respect to claim 5 (original), Zarakas teaches wherein the step of determining whether the firmware update file conforms to the custom structure further comprises:  	determining whether a length of the firmware update file conforms to a set length (see paragraph [0122], during this connection, a version number (e.g., 2 bytes of data) assigned to firmware and/or software stored on the dynamic transaction card may be transmitted to the secure terminal. A secure terminal may store current firmware and/or software version number data to compare a received version number with current version data to determine whether a firmware and/or software provider system should send firmware and/or software data within transaction data packets).  	With respect to claim 7 (original), Zarakas teaches adding the second identification code to either one of the front end or the back end of the second firmware image file to obtain the firmware update file (see paragraphs [0009]-[0010], [0014] and figure 5 backend 518, a secure update of firmware and/or software stored on an electronic device, such as a dynamic transaction card including an EMV chip may include connecting the electronic device with a firmware/software provider system via a secure terminal connection. Once the dynamic transaction card and the POS terminal/ATM/stand-alone secure terminal have established a secure connection, the POS terminal/ATM/stand-alone secure terminal may transmit at least a portion of a firmware and/or software update via the secure connection from a backend system (e.g., a financial institution system and/or other dynamic transaction card firmware and/or software provider system) to the dynamic transaction card. See paragraph [0110], front-end controlled domain 506 may be implemented to provide security for With respect to claims 8, 10-12 and 14, the claims are directed to a system that corresponds to the method recited in claims 1, 3-5 and 7, respectively (see the rejection of claims 1, 3-5 and 7 above; wherein Zarakas also teaches such a system in figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zarakas et al. (US Pub. No. 2018/0225459) in view of Rose (US Pub. No. 2015/0199517).  	With respect to claim 2 (currently amended), Zarakas is silent to disclose generating the first identification code and the second identification code according to a software development kit (SDK) identification code, a product name, or a product serial number.  	However, in an analogous art, Rose teaches generating the first identification code and the second identification code according to a software development kit (SDK) identification code, a product name, or a product serial number (see abstract, paragraphs [0074], [0088] and figure 3 UEFI SDK 156, by analyzing the UEFI firmware modules individually, the network architecture and verification platform builds a repository of Globally Unique Identifiers (GUIDs) referenced by a given UEFI firmware module, which may then be referenced in future analyses to determine whether any changes, and the extent of such changes, have been made to an updated version of the given UEFI firmware module. See paragraph [0069], the memory 138 is configured with one or more applications and/or modules 142-146. These modules 142-146 may include a disassembler 142, a module fingerprinter 144, and a UEFI module risk . 
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zarakas’s teaching, which uses an electronic device, such as a dynamic transaction card having an EMV chip, that acts as a TPM having a memory, an applet, and a cryptographic coprocessor performs secure firmware and/or software updates, and performs firmware and/or software validation for firmware and/or software that is stored on the electronic device, by generating identification code according to a software development kit (SDK) identification code as suggested by Rose, as Rose may then be referenced the identification code in future analyses to determine whether any changes, and the extent of such changes, have been made to an updated version of the given UEFI firmware module.  	With respect to claim 9, the claim is directed to a system that corresponds to the method recited in claim 2, respectively (see the rejection of claim 2 above).


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached on Monday to Friday, 10:30AM - 6:30PM.   	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


/ANIBAL RIVERA/Primary Examiner, Art Unit 2192